Citation Nr: 1725088	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a hearing loss disability.  

3.  Entitlement to service connection for residuals of a head injury, claimed as brain damage and/or memory loss.  


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1985 with additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Honolulu, Hawaii.  

In February 2015, the Board remanded the matter in order to comply with the Veteran's request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a member of the Board on his December 2012 VA Form 9.  Following a February 2015 Board remand to schedule the requested hearing, videoconference hearings were scheduled for May 2015, November 2016, and May 2017.  Before each hearing, however, the Veteran contacted the RO and requested postponement in order to gather additional evidence and obtain representation.  According to a May 2017 Deferred Rating Decision, the RO is currently working to reschedule the Veteran for a videoconference hearing before the Board. 

In light of the foregoing, the Board concludes that good cause for rescheduling the hearing has been received and the Veteran should be scheduled for a videoconference hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




